        Case 1:18-cv-10702-PBS Document 93 Filed 08/06/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF
                              MASSACHUSETTS

CHAD ROMERO, individually and
on behalf of all others
similarly situated
                    Plaintiff,
v.
                                       CIVIL ACTION NO. 1:18-cv-10702-PBS
CLEAN HARBORS SURFACE
RENTALS USA, INC.,
                 Defendant.



                     SETTLEMENT ORDER OF DISMISSAL

SARIS, D.J

       The Court having been advised on August 6, 2020, by the

parties that the above action has been settled:

       IT IS ORDERED that this action is hereby dismissed

without prejudice to reconsideration and possible re-opening

if within 60 days of this order a motion is filed which

represents that the terms of the settlement agreement have not

been performed and there is good cause for the non-performing

party or parties to have failed to perform.


8/6/2020                               By the Court,
Date
                                       /s/ Miguel A. Lara
                                       Deputy Clerk
